Per Curiam. The County Court admitted to probate the proposed will of Benjamin L. Hall, but the Circuit Court on appeal reversed the order, and this appeal was taken. The proposed will devises real estate in fee as it would not descend under the statute. A freehold is therefore involved. Andrews v. Andrews, 9 Ill. App. 408; S. C. 110 Ill. 223; Newbury v. Blatchford, 106 Ill. 584., An appeal in such a case does not lie to this court. Appellant may have leave to withdraw the record if she so desired. Appeal dismissed.